Citation Nr: 0413368	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO. 94-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an apportionment in excess of $100 a month of 
the veteran's disability compensation benefits for the 
appellant through September 30, 1993.


REPRESENTATION

Appellant represented by:	Hillary L. Browser, Attorney

Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

This is a contested claim.  The appellant was the estranged 
spouse of the veteran until they were divorced in September 
1993.  The appellee is the veteran, who had active service 
from December 1962 to September 1966.  Contested claims 
procedures have been followed in this appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although the appellant requested a 
personal hearing before a member of the Board in Washington, 
D.C., neither the appellant nor the veteran appeared for the 
scheduled hearing.

The Board notes that the appellant's apportionment from the 
veteran's VA disability compensation benefits has been 
terminated, effective September 1993, following their 
divorce, as an ex-spouse is not a proper claimant for an 
apportionment.  

In September 1997, the Board remanded the case to the RO for 
further action in order to correct procedural defects in this 
contested claim.  The RO has completed the action requested 
in the remand and has returned the matter to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The appellant had been awarded an apportionment from the 
veteran's compensation benefits in the amount of $100 prior 
to her divorce from the veteran in September 199; this amount 
exceeded the dependency allowance paid to the veteran for a 
spouse.  

3.  A higher apportionment would cause the veteran undue 
hardship.  


CONCLUSION OF LAW

Entitlement to an additional apportionment from the veteran's 
disability compensation benefits on behalf of the appellant 
is not established.  38 U.S.C.A. § 5307(a) (West 2002); 38 
C.F.R. §§ 3.450, 3.451, 3.452 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA will also request 
that a claimant provide any evidence in his or her possession 
that pertains to the claim.  

The record reflects that through various letters, a statement 
of the case, and supplemental statements of the case, the RO 
has notified both parties of the controlling legal criteria 
and of the financial information needed to substantiate or 
oppose the current claims, etc.  Since the VCAA was not 
enacted until November 2000, none of the evidentiary 
development in this case specifically addressed the 
requirements of the VCAA; nevertheless, the parties were 
fully informed of the information needed to either 
substantiate or oppose the appellant's claim (none of which 
VA could obtain for either party), and the appellant fully 
responded with the requested financial information which 
formed the factual basis for the RO's apportionment 
determination.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, neither the appellant or her representative, nor 
the appellee or his representative has identified any 
additional evidence or information which could be obtained to 
substantiate or oppose the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The evidentiary record has been fully developed in this case.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Evidentiary Background

The veteran served on active duty from December 1962 to 
September 1966.  On June [redacted], 1964, the appellant married the 
veteran.  In an August 1967 rating decision, the veteran was 
originally granted entitlement to service connection for a 
right knee disability, rated as 30 percent disabling.  He was 
awarded disability compensation benefits effective the day 
following his discharge from service.  

In December 1978, the veteran was informed that Congress had 
passed and the president had signed a law which provided 
additional compensation on account of a spouse, child, or 
dependent parent for veterans having service-connected 
disability of 30 percent or more.  In order to receive the 
additional benefit, the veteran was requested to provide 
information regarding his dependents.  Thereafter, the 
veteran submitted personal information regarding the 
appellant who was his wife at the time as well as their two 
children who were minors at the time.  The veteran was 
subsequently awarded additional benefits for the appellant 
and their two children. The veteran continued to receive 
benefits for their two children until they were no longer 
minors.  

In August 1988, the veteran was awarded service connection 
for a left knee disability, rated as 10 percent disabling. 
The combined rating for his two service-connected 
disabilities became 40 percent.

In July 1990, the appellant contacted her Congressman by 
letter and informed him that the veteran had moved out of 
their family home and was not providing any monetary support.  
Thereafter, the appellant initiated her claim for an 
apportionment of the veteran's VA benefits which was received 
in September 1990.  
Thereafter, in a September 1991 Special Apportionment 
Decision, the appellant was awarded an apportionment of the 
veteran's VA benefits in the amount of $50 a month effective 
from October 1, 1990.  The RO found that a $50 apportionment 
was appropriate and would not cause financial hardship upon 
the veteran.  Both the veteran and the appellant were 
notified and furnished their procedural and appellate rights.  
Neither party appealed the September 1991 decision.

The appellant requested an increase in the amount of the 
apportionment.  The appellant indicated that her health had 
deteriorated and that she had been unable to continue working 
and had applied for Social Security benefits.  She also 
indicated that she had filed a complaint for separate 
maintenance against the veteran.  In February 1992, the 
veteran was informed of the appellant's request for an 
increase in the amount of the apportionment.  

Of record is a copy of a May 1992 money order in the amount 
of $500 from the veteran to the appellant. 

Thereafter, in a July 1992 Special Apportionment Decision, 
the appellant was awarded an increase in the amount of the 
apportionment.  She was awarded an apportionment of $100 a 
month effective February 1, 1992.  In July 1992, both the 
veteran and the appellant were notified and furnished their 
procedural and appellate rights.  The veteran filed a notice 
of disagreement to that determination.  He asserted that the 
increase of the monthly apportionment of his disability 
compensation on behalf of the appellant, from $50 to $100 
commencing on February 1, 1992, was improper.  The veteran 
and the appellant were both subsequently furnished copies of 
the statement of the case.  The veteran was informed of the 
specific time period in which he was required to complete his 
appeal.  The evidence does not show that the veteran 
perfected his appeal within the applicable time period.

In October 1992, the appellant requested another increase in 
the apportionment.  She reported that the veteran had 
falsified prior statements to VA regarding his earnings.  She 
requested that the veteran's entire VA disability 
compensation be apportioned to her.  

In February 1993, financial information was received from 
both the appellant and the veteran.  The veteran reported a 
yearly income of $31,385 and $224 a month in VA disability 
compensation.  His assets included an automobile valued at 
$5000 and furniture valued at $1100.  He indicated that the 
appellant had identified monthly income of $885 ($635 in 
Social Security benefits, $100 monthly VA apportionment, and 
$150 from the parties daughter) during divorce proceedings.  
A court order had been issued requiring the veteran to pay 
the monthly mortgage payment on the marital home and $300 
month to the appellant directly.  He indicated that he could 
not afford to pay any additional money to the appellant.  

The appellant reported that her monthly income was $731 ($631 
from Social Security and $100 from the veteran's VA 
disability).  She reported monthly expenses of $1884.  She 
did not indicate how she was making up the difference between 
her income and her expenses.  She reported that the veteran 
had monthly expenses of $700 which included $200 for his car, 
$100 for a loan, and $400 for rent.  

In subsequent statements, the appellant asserted that the 
veteran falsified information and that his annual income 
exceeded $43,000.  

In a March 1993 decision, the appellant's request for an 
increase in the apportionment of $100 of the veteran's 
disability compensation benefits was denied based on the 
information provided by the parties.  The appellant filed a 
notice of disagreement to this determination in March 1993.  
At that time, she submitted a copy of a money order in the 
amount of $500 and a cashier's check in the amount of $900 
made out to her from the veteran.  However, she reported that 
this money, while made out to her, was repayment for sick 
leave that the veteran had "swindled" her out off and that 
she was going to file a police report if the veteran did not 
repay it.  

In subsequent statements, the appellant reported that the 
veteran was not paying either the $328 monthly mortgage 
payment or the $300 monthly support payment to the appellant 
as ordered by the family court.  She also reported that she 
was not receiving $150 from her daughter.  On the contrary, 
she was paying $150 a month to her daughter to repay a loan.  
Her daughter confirmed in an April 1993 statement that the 
$150 allotment to the appellant had terminated in February 
1993 and that the appellant had begun repaying the loan at 
that time.  However, the evidence contains a March 1993 DD 
Form 2558, Allotment for Active Duty or Retired Personnel, 
showing that the veteran's daughter had allotted $150 a month 
to the appellant beginning in April 1993.

In an April 1993 rating decision, the veteran was granted 
service connection for a low back disorder.  His total 
combined rating for all service-connected disabilities was 
increased to 50 percent effective from June 1, 1989.  The 
veteran was furnished with award letter identifying the 
amount of his monthly VA disability compensation.  In light 
of this increase, the veteran's monthly VA disability 
entitlement was amended as follows:  $563 from December 1, 
1989, $492 from June 1, 1990, $518 from January 1, 1991, and 
$537 from December 1, 1991.  These figures included 
additional benefits for the appellant.  However, the 
veteran's disability payments were reduced by $50 from 
February 1, 1991, and $100 from February 1, 1993, in light of 
the apportionment awarded in favor of the appellant.  

In May 1993, the appellant submitted a statement from the 
veteran's mortgagor indicating that his mortgage payment was 
two months behind.  She also submit photocopies of what 
appear to be carbon copies of checks that she wrote to the 
mortgage company for the mortgage payments in April and May 
1993.  

In July 1993, the appellant testified at a hearing before an 
RO hearing officer.  She reported that she was unable to work 
and was in receipt of $631 a month from Social Security 
disability benefits and $100 a month from VA from the 
veteran's VA disability compensation.  She was in the process 
of obtaining a divorce from the veteran at the time of the 
hearing.  She indicated that the veteran contributed nothing 
to her; however, she acknowledged that the veteran had 
recently made a $656 mortgage payment pursuant to a court 
order.  She also reported that the veteran had recently given 
her a money order for $1000 covering his support payments for 
February, March, and April.  She reported that her current 
expenses were over $1800 a month.  She reported that she 
needed $600 a month for medication for her epileptic 
condition; however, she was unable to afford the medication.  
In addition to the mortgage on the marital home in 
Mississippi, the appellant paid $100 a month in rent in New 
Jersey.  She spent $30 a week on food.  She paid "a little 
over $1200 a year" for car insurance.  However, she later 
indicated that she was unable to drive due to her seizures.  
She estimated that the veteran had monthly expenses of $600 
for child support; $460 for an apartment; $222 for a car 
payment; $119 for an IRS liability; and $50 for a credit card 
bill.  He also was paying $600 a month for private school for 
a child.  Thus, based on the appellant's estimation, the 
veteran had monthly expenses totalling $2051 ($600 + $460 + 
$222 + $119 + $50 + $600 = $2051).  

The veteran and the appellant were divorced in September 
1993.  Accordingly, the appellant's allotment of the 
veteran's VA disability compensation was terminated.   

In November 1993, the RO received a copy of a VA Form 5632, 
Earnings and Leave Statement, of the veteran showing earnings 
for a two week period ending on December 12, 1992.  This 
statement indicates that the veteran had net earnings of 
$509.49.  However, he had a monthly savings allotment of 
$350.  Thus, his net income for that two week period was 
$859.49.  His annual net income was approximately $22,334 (26 
weeks x $859) and his monthly income was approximately $1861 
($22,334/12 months).  

The appellant testified at a hearing before the RO in April 
1994.  She reported that the veteran had taken money that was 
due her.  He would not pay her anything without going to 
court and being forced.  

A December 1993 statement from the appellant indicates that 
the veteran had given her a cashier's check in the amount of 
$1050.  This check represented payment of overdue spousal 
support.  She reported that this check was three months late.  

In a statement dated in February 1997, the veteran reported 
his present financial status.

Legal Criteria

If the veteran is not living with his spouse, or if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 U.S.C.A. § 5307(a) (West 2002); 38 
C.F.R. § 3.450(a)(ii), 3.452(a) (2003).

Where hardship is shown to exist, VA compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453.  

Analysis

In the present case, the veteran has been in receipt of 
service-connected disability rated as 50 percent disabling 
from June 1, 1989, to the present.  The Board notes that the 
amount of the apportionment assigned to the appellant has 
consistently been in excess of the amount of the dependency 
allowance paid to the veteran for a spouse.  Specifically, 
$50 per month from April 1992 and $51 per month from December 
1992.  

The evidence of record shows that the veteran, prior to his 
divorce from the appellant, earned a base salary of 
approximately $31,000 with additional compensation for shift 
differentials while working as a VA police officer.  As set 
forth above, based on a review of the veteran's December 1992 
earnings and leave statement, the veteran had monthly net 
income of approximately $1861.  He also had $453 of VA 
disability compensation at that time ($553 less $100 
apportioned to the appellant).  Thus, his total monthly 
income was approximately $2314.  

The veteran has contended that he could not afford an 
increase in the allotment assigned to his wife.  The Board 
notes that the veteran has not provided a detailed accounting 
of his expenses during the period at issue.  However, 
according to information received by the appellant at her 
July 1993 hearing, the veteran had monthly expenses totalling 
$2051.  With regard to the monthly expenses of $600 provided 
for private school, the evidence does not show that these 
expenses were necessary expenses.  Accordingly, it is 
appropriate to deduct the money paid for private schooling 
from the veteran's total monthly expenses.  On the other 
hand, the appellant did not include the veteran's liability 
to her for the marital home in the amount of $328.  These 
expenses must be added to the veteran's total monthly 
financial obligation.  Similarly, the estimated monthly 
expenses for the veteran does not include necessary expenses 
for food, utilities, clothing, and insurance.  Although it is 
not entirely clear, it appears to the Board that the 
veteran's monthly income did not significantly exceed his 
monthly expenses prior to September 1993.  

In requesting an apportionment of the veteran's VA benefits, 
the appellant alleged that the veteran had not complied with 
various court orders requiring him to pay monthly spousal 
support of $300 and monthly mortgage payments of $328.  
However, the evidence shows that the veteran, when compelled 
by court order has provided periodical monetary support 
payment to the appellant.  While the appellant has contented 
that these payments represent reimbursement for money stolen 
by the veteran, she has not presented any evidence to 
corroborate these assertions.  

The appellant has reported that her sole sources of income 
prior to her divorce from the veteran were $631 in Social 
Security disability benefits and $100 from the apportionment 
of the veteran's VA disability compensation.  However, she 
had somehow met more than $1,800 per month in living expenses 
(including reported monthly loan payments of $250).  It 
appears that the appellant included the $328 monthly mortgage 
payment that was the responsibility of the veteran.  She did 
not indicate how she made up the continuing monthly deficit.  
She reported making loan payments to her daughter, when the 
record reflects that she was receiving money from her 
daughter during this period, rather than repaying a loan.

It is unfortunate that the appellant had difficulty meeting 
her financial obligations prior to September 1993.  However, 
it must be remembered that the veteran's VA benefits are paid 
to him in compensation for disabling injuries which he 
sustained while serving on active duty.  Only the most 
serious and weighty considerations would warrant depriving 
him of even a portion of these benefits which he alone has 
earned.  His alleged failure to support his wife is certainly 
one such consideration, but the record demonstrates that 
during the period in question the veteran made payments to 
the appellant and also made mortgage payments on the marital 
home.  Moreover, the appellant has not been entirely truthful 
in her presentation of her financial circumstances and the 
fact remains that the appellant has already been awarded an 
apportionment well in excess of the amount received by the 
veteran for a dependent spouse.  It is unfortunate that the 
appellant had difficulty enforcing the domestic court orders; 
however, the appellant must look to the court which ordered 
these payments for a remedy.  VA was never intended to 
function as a collection agency for such debts, and an 
increased apportionment from the veteran's VA benefits is not 
viewed as an appropriate means for enforcing the repayment of 
this debt to the appellant.  

In sum, the Board has concluded that the record demonstrates 
that the hardship to the appellant is not sufficient to 
justify an increase in the amount of the apportionment and 
that an increase in the amount of the apportionment would 
result undue hardship to the veteran.  Accordingly, the 
requested increase is not warranted.   


ORDER

An apportionment in excess of $100 a month of the veteran's 
disability compensation benefits for the appellant through 
September 30, 1993, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



